357 S.E.2d 430 (1987)
In the Matter of JAMES S, a Juvenile.
No. 873DC167.
Court of Appeals of North Carolina.
July 7, 1987.
*431 Everett, Everett, Warren & Harper by Ryal W. Tayloe, C.W. Everett, Sr., and Edward J. Harper II, Greenville, for petitioner-appellee.
Underwood & Leech by David A. Leech, Greenville, for respondent-appellant.
BECTON, Judge.
Respondent, Carol Mattocks, guardian ad litem for James S., appeals from an order relieving her of all responsibilities as guardian ad litem and denying her request for access to reports and records regarding James S.'s adoption.
On 17 September 1985 Carol Mattocks was appointed guardian ad litem for James S. and his two half-brothers in a proceeding in which they were adjudged abused, neglected and dependent. They were placed in the custody of the Pitt County Department of Social Services (DSS). In September 1986 James' half-brothers were placed with their natural father. On 21 July 1986 a petition for James' adoption was filed. On 29 October 1986 the guardian ad litem filed a motion requesting access to James' adoption records. The DSS filed a petition in district court requesting that the court relieve the guardian ad litem of her responsibilities and deny her motion to gain access to James' adoption records. The court granted the relief sought by DSS. The guardian ad litem appealed. We affirm.
The guardian ad litem contends that the district court judge relieved her of responsibilities to James S. based on its mistaken belief that that court's jurisdiction ended upon the filing of an adoption petition. She argues that the juvenile court does not lose jurisdiction until that jurisdiction is terminated by statute (citing In re Shue, 311 N.C. 586, 319 S.E.2d 567 (1984)); and that the provisions of N.C.Gen.Stat. Sec. 7A-660(b) (1986) contemplate the continuation of the juvenile court's jurisdiction during the pendency of any adoptive proceeding because the court must review an agency's plan for the child in the event the adoption petition is dismissed or withdrawn. We disagree with her reading of the statutes.
Chapter 7A specifically directs the district court to conduct periodic reviews of the juvenile's case before an adoption petition is filed. N.C.Gen.Stat. Sec. 7A-660(c). Only when an adoption petition is withdrawn or dismissed does the district court re-commence its supervision. Jurisdiction over adoption proceedings is vested solely in superior court. Thus the district court has no jurisdiction to act once a petition for adoption is filed, and its jurisdiction is in abeyance once the petition is filed. The legislature charged the county department of social services or other licensed child-placing agency with the responsibility of selecting adoptive parents. N.C.G.S. Sec. 7A-659(f). The guardian ad litem's responsibility during this process is to raise any issue of the agency's abuse of discretion within ten days after she receives written notice of the filing of the adoption petition. The legislature provided no other responsibility for the guardian ad litem once a petition for adoption is filed, and, indeed, none seems appropriate. The superior court has the wherewithall to accept or dismiss the petition in the child's best interest. The legislature clearly vested the DSS with the duty and responsibility "to investigate the condition and antecedents of the child for the purpose of ascertaining whether he is a proper subject for adoption, to make appropriate inquiry to determine whether the proposed adoptive home is a suitable one for the child, and to investigate any other circumstances or conditions which may have a bearing on the adoption and which the court should have knowledge." N.C.G.S. Sec. 48-16(a) (1986). Absent any responsibilities or duties to perform, the guardian ad litem is superfluous to an adoption proceeding, and, in light of the thorough command given to the DSS, we fail to see how the child's interest might better be served by extending the guardian's role. More importantly, the guardian *432 ad litem is required "to protect and promote the best interests of the juvenile until formally relieved of the responsibility by the judge." N.C.G.S. Sec. 7A-586. The guardian was formally relieved in this case.
The order is affirmed.
MARTIN and COZORT, JJ., concur.